Citation Nr: 1749746	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee focal neuropathy.

2. Entitlement to a greater evaluation for right knee instability, initially rated at 10 percent from June 5, 2007, 20 percent from August 12, 2009, and 30 percent from September 15, 2014.  

3. Entitlement to a rating higher than 10 percent for residuals of right knee medial meniscus tear.

4. Entitlement to an extraschedular rating for the manifestations of the Veteran's service-connected right knee disability.

5. Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to December 1999, including service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the claim for a rating higher than 10 percent for status-post arthroscopy, right knee with medial meniscal tear.  Subsequently, a May 2013 rating decision granted service connection for right knee instability, with an initial 20 percent rating; and for, right knee focal neuropathy with initial 10 percent rating.  Whereas those additional determinations were made during the pendency of the appeal, and were related to the right knee meniscus tear, the propriety of the evaluations for right knee instability and focal neuropathy are currently before the Board.  

Through the Board's September 2015 decision and remand, the decision portion granted partial increases at different stages for right knee instability, and denied the remaining claims for increase.  The Board also took appellate jurisdiction of an informally raised TDIU claim, per Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for further development.  

The Veteran appealed the Board's decision upon the right knee claims to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action later agreed upon a Joint Motion for Remand (Joint Motion), granted by the Court in February 2017.  The case has since returned to the Board.  The issue of a TDIU was further adjudicated and denied by the Regional Office, pursuant to a May 2016 Supplemental Statement of the Case (SSOC).  That claim is back before the Board.

Pursuant to the Joint Motion, having also considered the Veteran's competent testimony upon a September 2014 VA examination report, the Joint Motion indicated there was further raised a claim of entitlement to service connection for a hip condition, secondary to right knee disability.  See 38 C.F.R. § 3.310(a) (2017).  Apparently not part of the record at that time, the August 2016 RO rating decision denied the claim, specifically, a petition to reopen service connection for a right hip condition.  Therefore, there is no need to presently refer that matter to the Agency of Original Jurisdiction (AOJ) for further action.

The Board decides the TDIU claim.  The claims for the several components of right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is not incapable of substantially gainful employment as the consequence of his service-connected disabilities.   


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38C.F.R. §§ 3.102, 4.1, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will proceed to a decision on this claim.
 
Under VA law, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd v. Brown, 9 Vet. App. 88 (1996).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or a veteran's advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

"Marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the accepted definition of substantially gainful employment is that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); see also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").  Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

Reviewing evidence, the Veteran had an October 2009 VA examination of his right knee, at the time indicating that the effect of the condition on usual occupation was pain with walking.  

On VA psychiatric examination in October 2010, with regard to service-connected posttraumatic stress disorder (PTSD), the VA examiner found that the "overall impact of the Veteran's present psychological stress does on occasion decrease both occupational and social efficiency secondary to irritability associated with chronic pain, PTSD, depression, ahedonia.  The Veteran is competent to handle his own financial affairs, act responsibility in his own financial best interest, and can be considered competent for VA purposes."

The VA examination of August 2013 indicated regarding service-connected residuals of deviated septum, the Veteran's condition did not impact his ability to work.  

VA examination of September 2014 of the knees, indicated that the Veteran's knee and/or lower leg conditions impacted his ability to work.  The Veteran stated he was a Security Officer and stopped working more than a year ago due to frequent instability of his right knee on prolonged standing.  

VA examination October 2014 for PTSD indicated that regarding occupational impairment, the Veteran had been able to maintain successful employment in security but avoided work as a firefighter since his traumatic experiences.  

At a VA examination May 2016 conducted by a psychologist, the examiner indicated that throughout his lifetime, the Veteran had always been gainfully employed.  He was recently unemployed for two years, "because I could not find a job."  The Veteran's psychiatric symptoms did not negatively impact his occupational functioning.  

A May 2016 VA examination report for the sinuses and ear, nose and throat indicated that the Veteran's service-connected deviated septum condition did not impact his ability to work.  

The May 2016 VA examiner for the knee and lower leg made a similar finding that there was no impact on ability to perform any type of occupational task.  The Veteran on that examination did clarify that he no longer worked as a fireman because he did not trust his right knee.  He stated though that he was able to pass the yearly physical.  While previously he had not worked in 2 years, he now worked 30 hours a week stocking shelves in a grocery store.  He said he had pain with bending and kneeling but was able to do his job.  At the end of the day his knee would hurt, and brace had not helped.

On July 2017 VA examination for PTSD, the overall estimated level of impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

On July 2017 VA examination for a deviated septum, the Veteran's condition was indicated to have impacted his ability to work, as involving ability to breathe through his nose, as when using his SCBA firefighting gear.

Reviewing the foregoing, the TDIU claim must be denied.  The Veteran's service-connected disabilities are PTSD with major depressive disorder; status post arthroscopy, right knee medial meniscal tear; right knee instability; right knee focal neuropathy; scar, right knee, associated with status post arthroscopy; status post nasoseptal reconstruction and turbinectomy (claimed as deviated septum).  

The preliminary schedular criteria for a TDIU have been met for at least five years now, initially by his PTSD rated at minimum at 50 percent with additional qualifying disability for a combined 70 percent.  See 38 C.F.R. § 4.16(a).  
Notwithstanding that, the Veteran is not shown to be unemployable by reason of service-connected disability.  He is gainfully employed at this time and had been employed on and off during the appeal period.  However, nowhere by competent medical opinion, lay evidence, or otherwise, is it indicated that he cannot work due to his service-connected conditions, including in sedentary and non-sedentary employment.  He has significant retained functional capacity.  While there is not a completed formal TDIU application on file (VA Form 21-8940), there is no suggestion of capacity for only marginal employment.

Accordingly, the preponderance of the evidence unfavorable, the TDIU claim is denied.  


ORDER

The claim for TDIU is denied.


REMAND

Based on the terms of the Court's Joint Motion for Remand, the Board will remand the claims arising out of service-connected right knee disability, including but not limited to that involving nerve impairment and/or other neurological problems.    

Reviewing the Joint Motion, it was found that the Veteran did not receive an adequate VA Compensation examination for the orthopedic and structural component of the knee problem.  It was indicated that the most recent 2016 examination did not comport with the plain language of 38 C.F.R. § 4.59, which required that range of motion testing "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of the opposite undamaged joint."  The recent caselaw precedent of Correia v. McDonald, 28 Vet.App. 158, 165 (2016) confirms that principle.  Failure to comply fully with Correia does not categorically require reevaluation for all joint regions.  Given the dictates of the Joint Motion, and that the knee joint obviously is affected by weightbearing, the Board will order another VA Compensation and Pension examination.   

Having further reviewed the Joint Motion, the Veteran should have another neurological examination, namely for determining whether separate ratings for two different lower radicular nerve groups are warranted.  Separate ratings are available for different manifestations of the same disability, as long as they are non-overlapping.  See 38 C.F.R. § 4.14 (VA's rule against pyramiding); see also VA Adjudication Manual, M21-1, III.iv.G.4.f (regarding separate evaluations for disability from different lower extremity nerve branches). 

As stated further within the Joint Motion, the medical evidence already confirmed that the Veteran had neuropathy of the peroneal and femoral nerves.  Per VA's ratings schedule, Diagnostic Code 8521 provides ratings for paralysis of the external popliteal nerve, also known as the common peroneal nerve.  Diagnostic Code 8526 provides ratings for paralysis of the anterior crural nerve, also known as the femoral nerve.  38 C.F.R. § 4.124a.  Re-examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disabilities.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right knee disorder.  All indicated findings and symptomatology must encompass the Veteran's service-connected status post meniscal tear, knee instability, and any orthopedic issues.  

The examiner should report complete range of motion findings for the affected joint region.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  Additionally, the examiner must document all functional loss, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should provide a complete rationale for all opinions provided.

2. Schedule the Veteran for VA examination to determine the severity of his service-connected right knee focal neuropathy.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right knee focal neuropathy.  The examiner should identify all right lower extremity nerve groups affected, and the level of impairment, if any (in terms of mild, moderate, moderately severe, etc.).  The examiner should specifically indicate the extent to which the peroneal and femoral nerves are affected.

The examiner should provide a complete rationale for all opinions provided.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims remaining on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


